Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a Non-Final Office Action in responses to patent application filed 06/17/2021; is a continuation of 16738111, filed 01/09/2020, now U.S. Patent #11042363, 16738111 is a continuation of 15714763, filed 09/25/2017, now U.S. Patent #10540152, 15714763 Claims Priority from Provisional Application 62399024, filed 09/23/2016, 15714763 Claims Priority from Provisional Application 62442784, filed 01/05/2017. Claim(s) 1-20 are pending. Claim(s) 1 and 11 are independent claims.

In addition, in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS(s)) submitted on 09/15/2021 is/are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the IDS(s) is/are being considered by the examiner.
  
    Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-18 of U.S. Patent 11,042,363  issued 06/22/2021 to Patent  Application 16/738,111 filed 01/09/2020 (hereinafter, “Patent ‘363”).
  Although the conflicting claims are not identical, but they are not patentably distinct from each other because they are both exhibiting similar method of receiving, by a server, a message from an application running on a client... spreadsheet containing a plurality of rows each having a plurality of cells among which a text statement, a data type identifier, and a logic statement are linearly distributed in separate cells, wherein the spreadsheet is remote from the client, ... based on the text statement of the second row and a second user input field based on the data type identifier of the second row, wherein the second string one-to-one corresponds to the second user input field; and transmitting, the second set of executable code to the application responsive to the user input….(see claim 1 of the current patent application).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to reasonably interprets the current patent application; which describes method for receiving, by a server, a message from an application running on a client... spreadsheet containing a plurality of rows each having a plurality of cells among which a text statement, a data type identifier, and a logic statement are linearly distributed in separate cells, wherein the spreadsheet is remote from the client, ... based on the text statement of the second row and a second user input field based on the data type identifier of the second row, wherein the second string one-to-one corresponds to the second user input field; and transmitting, the second set of executable code to the application responsive to the user input...of the current patent application.
in the BRI (Broadest Reasonable Interpretation); is conceptually the same invention as describers in Paten ‘363, i.e., ...receiving, by a server, a message from an application running on a client; ... a spreadsheet containing a plurality of rows each having a plurality of cells among which a text statement, a data type identifier, and a logic statement comprising a Boolean or conditional string are linearly distributed in separate cells, wherein the spreadsheet is remote from the client, ... the user input against the Boolean or conditional string of the logic statement of the first row; ... wherein the second string one-to-one corresponds to the second user input field; and transmitting, the second set of executable code to the application responsive to the user input... (see claim 1 of Patent ‘363)

Thus, they are both exhibiting similar method of receiving, by a server, a message from an application running on a client... spreadsheet containing a plurality of rows each having a plurality of cells among which a text statement, a data type identifier, and a logic statement are linearly distributed in separate cells, wherein the spreadsheet is remote from the client, ... based on the text statement of the second row and a second user input field based on the data type identifier of the second row, wherein the second string one-to-one corresponds to the second user input field; and transmitting, the second set of executable code to the application responsive to the user input…

Please noted: A terminal disclaimer may be effective to overcome a provisional obviousness-type double patenting rejection over a pending application (37 CFR 1.321(b) and (c)).  The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

The Claims are comparing as following:
Claim(s) 1-20 of current application and Claim(s) 1-18 of  the Patent ‘363 are compared as follows, 
  Current Application (Broad)
Patent ‘363 (more specific)

Claim(s) 1-20
 
Claim(s) 1-18
Claim 1: ... receiving, by a server, a message from an application running on a client;

 reading, by the server, a spreadsheet containing a plurality of rows each having a plurality of cells among which a text statement, a data type identifier, and a logic statement are linearly distributed in separate cells, wherein the spreadsheet is remote from the client, wherein the rows include a first row and a second row; 



generating, by the server, a first set of executable code programmed to cause the application to present a first text string based on the text statement of the first row and a first user input field based on the data type identifier of the first row, wherein the first string one-to-one corresponds to the first user input field;

 transmitting, by the server, the first set of executable code to the application responsive to the message;

 receiving, by the server, a user input from the first user input field;

 evaluating, by the server, the user input against the logic statement of the first row; 


generating, by the server, a second set of executable code based on the user input satisfying the logic statement of the first row, wherein the second set of executable code is programmed to cause the application to present a second text string based on the text statement of the second row and a second user input field based on the data type identifier of the second row, wherein the second string one-to-one corresponds to the second user input field;

 and transmitting, the second set of executable code to the application responsive to the user input...(Claim 1)
Claim 1: ... receiving, by a server, a message from an application running on a client; 

reading, by the server, a spreadsheet containing a plurality of rows each having a plurality of cells among which a text statement, a data type identifier, and a logic statement comprising a Boolean or conditional string are linearly distributed in separate cells, wherein the spreadsheet is remote from the client, wherein the rows include a first row and a second row; 


generating, by the server, a first set of executable code programmed to cause the application to present a first text string based on the text statement of the first row and a first user input field based on the data type identifier of the first row, wherein the first string one-to-one corresponds to the first user input field;

 transmitting, by the server, the first set of executable code to the application responsive to the message; 

receiving, by the server, a user input from the first user input field; 

evaluating, by the server, the user input against the Boolean or conditional string of the logic statement of the first row; 

generating, by the server, a second set of executable code based on the user input satisfying the logic statement of the first row, wherein the second set of executable code is programmed to cause the application to present a second text string based on the text statement of the second row and a second user input field based on the data type identifier of the second row, wherein the second string one-to-one corresponds to the second user input field;

 and transmitting, the second set of executable code to the application responsive to the user input... [Claim 1]

Claims 2-20

Claims 2-18




  Allowable Subject Matter
Claim(s) 1-20 would be allowable if filling “Terminal Disclaimed” and/or “Amending” claim(s) to overcome the nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-18 of Patent ‘363.



















--------				Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hurley et al., (“US 20170357628 A1” filed 06/08/2016)  relates to spreadsheet; which may be received by a server from a designer system... the data may be arranged in rows and correspond to several form elements... user may input data into displayed fields, work flow functions may be used in the form spreadsheet to conditionally show or hide parts of the form based on user inputs...[Para(s) 41-46, 48, 67 and 61-72].

Sundararam et al., (“US 20130035947 A1” filed 12/08/2011), relates to rows of data for records associated with questionnaire prompts output and questionnaire options selected for a dynamic questionnaire, and columns associated with identifiers and selected questionnaire option value, and a clause column for entries of logic for setting a parameter to determine other values for generating a simulation of dynamic questionnaires and questionnaire options .... based on identifiers and codes (key) [Para(s) 91-96, and 47-58].

Stubley et al., (“US 20160179934 A1” filed 12/18/2014).relates to (Questions and Answer) system in identifying answers to questions....[Para(s) 24 and 55].

Harm et al., (“US 20110041140 A1” filed 08/13/2009 [hereinafter “Harm”], relates to spreadsheet application macro managing…[Para(s) 24-30, 70, 199-201].

Zhang et al., (“US 20160055374 A1” filed 08/21/2014 [hereinafter “Zhang”], relates to spreadsheet application macro managing…[Para(s) 24-30, 70, 199-201], describing the input image files and user interactions, such as those through the interface 118 may be communicated from the computing device 101 to the remote computer 110 [Para(s) 4, 30-40, 51-78].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUOC A TRAN/Primary Examiner, Art Unit 2177